Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  October 12, 2020                                                                Bridget M. McCormack,
                                                                                                Chief Justice

  161917 & (125)(133)(134)                                                             David F. Viviano,
                                                                                       Chief Justice Pro Tem

                                                                                     Stephen J. Markman
                                                                                          Brian K. Zahra
  HOUSE OF REPRESENTATIVES and                                                      Richard H. Bernstein
  SENATE,                                                                           Elizabeth T. Clement
            Plaintiffs-Appellants,                                                  Megan K. Cavanagh,
                                                                                                     Justices

  v                                                       SC: 161917
                                                          COA: 353655
                                                          Ct of Claims: 20-000079-MZ
  GOVERNOR,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motions for immediate consideration are GRANTED.
  The motion for peremptory reversal is considered and, for the reasons stated in this
  Court’s decision in In re Certified Questions from the United States Dist Court, ___ Mich
  ___ (Docket No. 161492, October 2, 2020), is GRANTED. We REVERSE that part of
  the judgment of the Court of Appeals holding that the Governor possesses the authority to
  issue executive orders under the Emergency Powers of the Governor Act, MCL 10.31 et
  seq. As stated in In re Certified Questions, the Emergency Powers of the Governor Act is
  incompatible with the Constitution of our state, and therefore, executive orders issued
  under that act are of no continuing legal effect. This order is effective upon entry. MCR
  7.315(D). We REMAND this case to the Court of Claims for the immediate entry of an
  order granting declaratory relief consistent with this order.

         It should again be emphasized, see In re Certified Questions, ___ Mich at ___ n 1;
  slip op at 3 n 1, that our decision today, like our decision in In re Certified Questions,
  leaves open many avenues for our Governor and Legislature to work together in a
  cooperative spirit and constitutional manner to respond to the COVID-19 pandemic.

         MCCORMACK, C.J. (dissenting).

          For the reasons already set forth in my opinion concurring in part and dissenting in
  part in In re Certified Questions from the United States Dist Court, ___ Mich ___
  (Docket No. 161492, October 2, 2020) (MCCORMACK, C.J., concurring in part and
  dissenting in part), I dissent from the majority’s order reversing the Court of Appeals in
  this case. I do not believe the Emergency Powers of the Governor Act, MCL 10.31 et
  seq., is an unconstitutional delegation of legislative power under any reasonable reading
  of our (or the United States Supreme Court’s) nondelegation jurisprudence. Indeed,
  that’s why the majority had to rely so heavily on Justice Gorsuch’s nonbinding
                                                                                                               2

dissenting opinion in Gundy v United States, 588 US ___, ___; 139 S. Ct. 2116, 2131; 204
L. Ed. 2d 522 (2019) (Gorsuch, J., dissenting).

        Finally, while I do not believe there is any rule that permits the Court to delay its
answer to the certified questions, see In re Certified Questions from the United States
Dist Court, ___ Mich ___ (Docket No. 161492, October 12, 2020) (MCCORMACK, C.J.,
concurring), I would not give the decision in this separate case immediate effect. I share
the majority’s hope that the Governor and Legislature will work cooperatively, and as a
result, I would not deviate from our regular procedure to rush the enforcement of this
order. I respectfully dissent.

       CAVANAGH, J., joins the statement of MCCORMACK, C.J.

       BERNSTEIN, J. (dissenting).

       For the reasons stated in my dissenting statement in In re Certified Questions from
the United States Dist Court, ___ Mich ___ (Docket No. 161492, October 12, 2020), I
would decline to give the Court’s order in this case immediate effect. Instead,
consistently with my response to the motion to delay filed by defendants in In re
Certified Questions, I would exercise our discretion to stay the precedential effect of our
decision until October 30.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 12, 2020
        t1007
                                                                             Clerk